Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of group I (claims 1-19) in the reply filed on 12/21/2020 is acknowledged.  Claims 20-25 are withdrawn from consideration.

Claim Objection
	Claim 15 is objected to because it is missing "first" before "electronic integrated circuit" in line 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is indefinite because there is insufficient antecedent basis for "the other side" in line 13.  The preceding part of claim 8 did not establish that the dielectric substrate has more than one side, or that it has exactly two sides.  A potential remedy is to replace "the other side of the dielectric substrate" with "an other side of the dielectric substrate, said other side being opposite said one side".  Claims 9-19 are indefinite by dependence from claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 and 8 (to the extent they can be considered definite) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0294342 A1.
	Claim 1:  '342 discloses an interposer apparatus comprising (see mainly fig. 5): 
a dielectric substrate OI; 
an optical waveguide W disposed on the dielectric substrate to optically couple a photonic integrated circuit OC disposed on one side of the dielectric substrate with at least one of another photonic integrated circuit or an optical device disposed on the dielectric substrate (either mirror M or lens L can be taken as the optical device); and 
a metal interconnect disposed through the dielectric substrate (vias V, not labeled in fig. 5 but see fig. 3) to electrically couple the photonic integrated circuit OC disposed on the one side of the dielectric substrate with an electronic integrated circuit C2 disposed on {an} other side of the dielectric substrate {which is opposite said one side}.

OI comprises silicon dioxide glass ([0043]).
Claim 3:  The optical waveguide W comprises an organic dielectric material ('342 states that the waveguides may be polymer waveguides at least in [0033]-[0034] and [0044]-[0045]).
Claim 4:  The optical waveguide W is configured to guide light in a direction parallel to a surface plane of the one side of the dielectric substrate.

	Claim 8:  '342 discloses an optoelectronic system comprising (see mainly fig. 6): 
a first photonic integrated circuit OC; 
a first electronic integrated circuit C2; and 
a dielectric substrate OI disposed between the first photonic integrated circuit and the first electronic integrated circuit, wherein the dielectric substrate includes: 
a first optical waveguide W disposed on the dielectric substrate to optically couple the first photonic integrated circuit disposed on one side of the dielectric substrate with at least one of a second photonic integrated circuit disposed on the one side of the dielectric substrate Lo or Wa disposed external to the dielectric substrate by guiding light in a direction parallel to a surface plane of the one side of the dielectric substrate; and 
a metal interconnect (including vias V) disposed through the dielectric substrate to electrically couple the first photonic integrated circuit disposed on the one side of the dielectric substrate with the first electronic integrated circuit disposed on {an} other side of the dielectric substrate {which is opposite said one side}.

Claim 8 (to the extent it can be considered definite) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0224804 A1.  
Claim 8:  '804 discloses an optoelectronic system comprising (see mainly fig. 6B): 
a first photonic integrated circuit 3; 
a first electronic integrated circuit 14; and 
a dielectric substrate 4 disposed between the first photonic integrated circuit and the first electronic integrated circuit, wherein the dielectric substrate includes: 
a first optical waveguide 5 disposed on the dielectric substrate to optically couple the first photonic integrated circuit disposed on one 13 disposed external to the dielectric substrate by guiding light in a direction parallel to a surface plane of the one side of the dielectric substrate; and 
a metal interconnect 16 disposed through the dielectric substrate to electrically couple the first photonic integrated circuit disposed on the one side of the dielectric substrate with the first electronic integrated circuit disposed on {an} other side of the dielectric substrate {which is opposite said one side}.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0294342 A1 (applied above) in view of US 2018/0224601 A1.
'342 does not disclose an alignment ball to be seated in respective alignment notches in the dielectric substrate and in the photonic integrated circuit.  '601 discloses that optical components can be aligned in a stack by providing an alignment ball 206 to fit in respective notches 204 (figs. 2-3).  A skilled person following the example of '601 could have provided an alignment notch in dielectric substrate OI and in photonic integrated circuit OC and placed an alignment ball between them, with predictable results.  Thus it would have been obvious to a skilled person before the effective filing date of claims 5 and 19 to do so.  A motivation would have been a 

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
March 17, 2021